ORDER
This matter came before the Supreme Court pursuant to an order issued to the plaintiff to appear and show cause why the issues raised in his appeal should not be summarily denied and dismissed. In this case the plaintiff had appealed from an order of the Superior Court granting the defendant insurer’s motion for summary judgment in this action for declaratory judgment regarding uninsured/underinsured benefits in an automobile insurance policy.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. The automobile insurance policy in question was issued to the plaintiff, a Maryland resident, under the laws of the state of Maryland. The language of G.L.1956 (1989 Reenactment) § 27-7-2.1 refers to policies “ * * * delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state * * * ”. It indicates that the statute was intended to apply to policies issued within the state of Rhode Island. On the facts of this case, the court believes the policy in question should be construed under the laws of the state of Maryland.
For these reasons, the plaintiffs appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court.
FAY, C.J., did not participate.